DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/13/2020 and 12/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 and claim 11 last line: “operation of the pump” should be changed to read “an operation of the pump”.
Claim 6: “an expected moving distance for the robot cleaner” should be changed to read “an expected moving distance of the robot cleaner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 10-11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2019/0038106 A1), hereinafter Jang, in view of Jiang et al. (US 2018/0369874 A1), hereinafter Jiang.
a.	Regarding claim 1, Jang teaches: 
A robot cleaner (Fig. 1, “robot cleaner 1”), comprising: 
a body (Fig. 1, [0034], “body 30”); 
a mop (Figs. 1 and 2, “mop module 40”) rotatably coupled to the body to wipe a floor ([0036], “The mop module 40 may be coupled to a lower surface of the body 30...The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41 a and 41 b wipes the floor while rotating clockwise or counterclockwise.”); 
an actuator configured to rotate the mop ([0045], “The cleaner 1 may include a mop driving unit (or mop driving motor) 60 which provides a driving force to the mop module 40. Torque provided by the mop driving unit 60 is transmitted to the spin mop 41.”); 
a battery configured to supply power to the actuator ([0049], “The cleaner 1 may include a battery Bt to provide power. The battery Bt may provide power for rotation of the mop module 40. For example, the battery Bt may drive the mop driving unit 60.”); 
a tank configured to store liquid ([0048], “The water supply module 80 may include a water tank 81 which stores water to be supplied to the mop module 40”); and 
a controller configured to manage delivery of the liquid from the tank to the mop ([0066], “The controller Co may also control the water supply module 80 to selectively supply water to the mop module 40. The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40”), 
…
Jang fails to specifically teach wherein the controller manages the delivery of the liquid according to a state of the battery.
However, Jiang teaches delivery of liquid ([0066], “In the present invention, during the roller brush 22 cleaning the solar panel 200, the control system 4, according to requirement, transmits at least one water pump control signal to the water pump 28, switches on the water pump 28 and adjusting water-pumping speed to make the water or detergent solution in the liquid dispensing container 25 flow out to the nozzle head 26 through the forked pipe 27 and form tiny liquid droplets being radially sprayed to the roller brush 22 such that the sprayed liquid falls on the roller brush 22 as evenly as possible.”) is managed according to a state of the battery ([0066], “When … the electric power of the electric power system is insufficient…the control system 4 transmits a stop-pumping control signal to the water pump 28 to switch off the water pump 28.”; [0101], “For example, when the liquid level of the liquid dispensing container 25 is lower than a certain predetermined threshold value, or when the electric power system 5 has insufficient electric power, or when the cleaning robot transmits a malfunction signal, the alarm unit 44 may transmit an alarming signal to warn a user.”; [0105], “the electric power system 5 is one or a set of disposable batteries or rechargeable batteries (not shown in the figures) disposed in the battery box 51.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, to manage the delivery of the liquid according to a state of the battery, as taught by Jiang. Such modification allows the cleaning robot to transmit an alarming signal to warn a user of the current state of the cleaning robot.

b.	Regarding claim 3, Jang further teaches wherein the controller, when managing the delivery of the liquid, is further to manage a supply amount per unit time ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”).  

c.	Regarding claim 5, Jang further teaches: 
a supply tube connected to the tank (Fig. 16, [0114], “The water supply module 80 may include the supply pipe 86 which guides movement of the water W from the water tank 81 to the mop module 40 . The supply pipe 86 guides movement of the water W by connecting the water tank 81 and the water supply connection portion (or water supply connection channel) 87.”) and having an injection nozzle configured to supply the liquid in the tank to the mop (Fig. 16, [0115], “The supply pipe 86 may include: a first supply pipe 861 which guides movement of the water W from the water tank 81 to the pump 85; and a second supply pipe 862 which guides movement of the water W from the pump 85 to the mop module 40.”); and 
a pump (Figs. 13, 16, and 17, [0111], “The water supply module 80 may include a pump 85 which applies pressure to move the water W in the water tank 81 to the mop module 40.”) provided on the supply tube ([0115], “The supply pipe 86 may include: a first supply pipe 861 which guides movement of the water W from the water tank 81 to the pump 85; and a second supply pipe 862 which guides movement of the water W from the pump 85 to the mop module 40.”), 
wherein the controller, when managing the delivery of the liquid, is further to manage operation of the pump ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40.”).

d.	Regarding claim 10, Jang further teaches wherein the mop includes a first mop and a second mop configured to wipe the floor ([0036], “The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41a and 41b wipes the floor while rotating clockwise or counterclockwise. The pair of spin mops 41a and 41b may include a left spin mop 41a and a right spin mop 41b.”), and 
wherein the controller is further to adjust a first angle between a rotation axis of the first mop and the floor and a second angle between a rotation axis of the second mop and the floor (Fig. 6, [0157], “Further, when viewed from the bottom, an acute angle formed between an inclination direction of the bottom surface of the left spin mop 40 a and a left-and-right direction axis, and an acute angle formed between an inclination direction of the bottom surface of the right spin mop 40 b and a left-and-right direction axis, are defined as inclination direction angles Ag 1 a and Ag 1 b respectively…Further, as illustrated in FIG. 6, an angle formed between a virtual horizontal surface H and a bottom surface I of the left spin mop 40 a , and an angle formed between a virtual horizontal surface H and a bottom surface I of the right spin mop 40 b are defined as inclination angles Ag 2 a and Ag 2 b respectively.”; [0196]-[0197] disclose that inclination angles Ag2a and Ag2b can be adjusted by adjusting the tilting frame 47). 

e.	Regarding claim 11, Jang teaches:
 A robot cleaner (Fig. 1, “robot cleaner 1”), comprising:
a body (Fig. 1, [0034], “body 30”);
a mop (Figs. 1 and 2, “mop module 40”) rotatably coupled to the body to wipe a floor ([0036], “The mop module 40 may be coupled to a lower surface of the body 30...The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41 a and 41 b wipes the floor while rotating clockwise or counterclockwise.”);
an actuator configured to rotate the mop ([0045], “The cleaner 1 may include a mop driving unit (or mop driving motor) 60 which provides a driving force to the mop module 40. Torque provided by the mop driving unit 60 is transmitted to the spin mop 41.”);
a tank configured to store liquid ([0048], “The water supply module 80 may include a water tank 81 which stores water to be supplied to the mop module 40”);
a tube connected to the tank (Fig. 16, [0114], “The water supply module 80 may include the supply pipe 86 which guides movement of the water W from the water tank 81 to the mop module 40 . The supply pipe 86 guides movement of the water W by connecting the water tank 81 and the water supply connection portion (or water supply connection channel) 87.”) and including an injection nozzle to output the liquid from the tank to the mop (Fig. 16, [0115], “The supply pipe 86 may include: a first supply pipe 861 which guides movement of the water W from the water tank 81 to the pump 85; and a second supply pipe 862 which guides movement of the water W from the pump 85 to the mop module 40.”);
a pump (Figs. 13, 16, and 17, [0111], “The water supply module 80 may include a pump 85 which applies pressure to move the water W in the water tank 81 to the mop module 40.”) provided on the tube ([0115], “The supply pipe 86 may include: a first supply pipe 861 which guides movement of the water W from the water tank 81 to the pump 85; and a second supply pipe 862 which guides movement of the water W from the pump 85 to the mop module 40.”); and 
a battery configured to supply power to the actuator and the pump ([0049], “The cleaner 1 may include a battery Bt to provide power. The battery Bt may provide power for rotation of the mop module 40. For example, the battery Bt may drive the mop driving unit 60.”).
…
Jang fails to specifically teach wherein operation of the pump is controlled according to a state of the battery.
However, Jiang teaches wherein operation of the pump ([0066], “In the present invention, during the roller brush 22 cleaning the solar panel 200, the control system 4, according to requirement, transmits at least one water pump control signal to the water pump 28, switches on the water pump 28 and adjusting water-pumping speed to make the water or detergent solution in the liquid dispensing container 25 flow out to the nozzle head 26 through the forked pipe 27 and form tiny liquid droplets being radially sprayed to the roller brush 22 such that the sprayed liquid falls on the roller brush 22 as evenly as possible.”) is controlled according to a state of the battery ([0066], “When … the electric power of the electric power system is insufficient…the control system 4 transmits a stop-pumping control signal to the water pump 28 to switch off the water pump 28.”; [0101], “For example, when the liquid level of the liquid dispensing container 25 is lower than a certain predetermined threshold value, or when the electric power system 5 has insufficient electric power, or when the cleaning robot transmits a malfunction signal, the alarm unit 44 may transmit an alarming signal to warn a user.”; [0105], “the electric power system 5 is one or a set of disposable batteries or rechargeable batteries (not shown in the figures) disposed in the battery box 51.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, to control operation of the pump according to a state of the battery, as taught by Jiang. Such modification allows the cleaning robot to transmit an alarming signal to warn a user of the current state of the cleaning robot.

f.	Regarding claim 4 and similarly cited claim 13, Jang fails to specifically teach wherein the state of the battery includes one or more of a capacity, an expected use time, a voltage, or a charge rate.
However, Jiang teaches wherein the state of the battery includes one or more of a capacity ([0085], “when remaining electric power of the electric power system 5 declines to a specific threshold value, the water pump 28 is switched off by the control system 4 and stops extracting liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to configure the state of the battery to include on or more of a capacity, as taught by Jiang. Such modification allows the robot cleaner to monitor the battery usage of the robot cleaner and perform the cleaning operation accordingly. 

g.	Regarding claim 14, Jang teaches:
A method of controlling a robot cleaner (Fig. 1, “robot cleaner 1”) having a mop (Figs. 1 and 2, “mop module 40”) configured to be rotated and wipe a floor ([0036], “The mop module 40 may be coupled to a lower surface of the body 30...The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41 a and 41 b wipes the floor while rotating clockwise or counterclockwise.”), an actuator configured to rotate the mop ([0045], “The cleaner 1 may include a mop driving unit (or mop driving motor) 60 which provides a driving force to the mop module 40. Torque provided by the mop driving unit 60 is transmitted to the spin mop 41.”), a tank configured to store liquid that is supplied to the mop ([0048], “The water supply module 80 may include a water tank 81 which stores water to be supplied to the mop module 40”), and a battery configured to supply power to the actuator ([0049], “The cleaner 1 may include a battery Bt to provide power. The battery Bt may provide power for rotation of the mop module 40. For example, the battery Bt may drive the mop driving unit 60.”), the method comprising:
…
supplying the liquid from the tank to the mop ([0066], “The controller Co may also control the water supply module 80 to selectively supply water to the mop module 40. The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40”); and
supplying power to the actuator to rotate the mop ([0049], “The cleaner 1 may include a battery Bt to provide power. The battery Bt may provide power for rotation of the mop module 40. For example, the battery Bt may drive the mop driving unit 60.”),
…
Jang fails to specifically teach determining a state of the battery and the supplying of the liquid from the tank to the mop is adjusted according to the state of the battery. 
However, Jiang teaches determining a state of the battery ([0085], “when remaining electric power of the electric power system 5 declines to a specific threshold value, the water pump 28 is switched off by the control system 4 and stops extracting liquid.”); and supplying of the liquid from the tank to the mop ([0066], “In the present invention, during the roller brush 22 cleaning the solar panel 200, the control system 4, according to requirement, transmits at least one water pump control signal to the water pump 28, switches on the water pump 28 and adjusting water-pumping speed to make the water or detergent solution in the liquid dispensing container 25 flow out to the nozzle head 26 through the forked pipe 27 and form tiny liquid droplets being radially sprayed to the roller brush 22 such that the sprayed liquid falls on the roller brush 22 as evenly as possible.”) is adjusted according to the state of the battery ([0066], “When … the electric power of the electric power system is insufficient…the control system 4 transmits a stop-pumping control signal to the water pump 28 to switch off the water pump 28.”; [0101], “For example, when the liquid level of the liquid dispensing container 25 is lower than a certain predetermined threshold value, or when the electric power system 5 has insufficient electric power, or when the cleaning robot transmits a malfunction signal, the alarm unit 44 may transmit an alarming signal to warn a user.”; [0105], “the electric power system 5 is one or a set of disposable batteries or rechargeable batteries (not shown in the figures) disposed in the battery box 51.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, to determine a state of the battery and to adjust the supplying of the liquid from the tank to the mop according to a state of the battery, as taught by Jiang. Such modification allows the cleaning robot to transmit an alarming signal to warn a user of the current state of the cleaning robot.

h.	Regarding claim 19, Jang further teaches wherein the robot cleaner includes a pump configured to supply the liquid from the tank to the mop (Figs. 13, 16, and 17, [0111], “The water supply module 80 may include a pump 85 which applies pressure to move the water W in the water tank 81 to the mop module 40.”), and wherein the supplying of the liquid from the tank to the mop is adjusted based on adjusting operation of the pump ([0066], “The controller Co may also control the water supply module 80 to selectively supply water to the mop module 40. The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40”). 

7.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as modified by Jiang, in view of Jung et al. (US 2014/0209122 A1), hereinafter Jung.
a.	Regarding claim 7 and similarly cited claim 15, Jang fails to specifically teach wherein the controller is further to manage the delivery of the liquid from the tank according to an amount of liquid consumption per rotation of the mop and an amount of the liquid stored in the tank. 
However, Jiang teaches wherein the controller is further to manage the delivery of the liquid from the tank according to an amount of the liquid stored in the tank ([0100], “During work of the cleaning device, the control system 4 may transmit at least one water pump 28 control signal to the water pump 28 according to real-time liquid level data in the liquid dispensing container 25 to start or stop operation of the water pump 28, or to control discharging speed of liquid. For example, when real-time liquid level data in the liquid dispensing container 25 decreases to a predetermined threshold value, the control system 4 can transmit a water pump decelerating instruction controlling the water pump 28 to slow down water pumping speed. When real-time liquid level data in the liquid dispensing container 25 decreases to the lowest point, or, when the control system 4 transmits a robot body stopping instruction, the control system 4 can transmit a water pump stopping instruction controlling the water pump 28 to stop operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank according to an amount of the liquid stored in the tank, as taught by Jiang. Such modification prevents the robot cleaner from continuing to perform the cleaning operation and allows it to refill the tank with liquid. 
Jiang fails to specifically teach wherein the controller is further to manage the delivery of the liquid from the tank according to an amount of liquid consumption per rotation of the mop.
However, in the same field of endeavor, Jung teaches wherein the controller is further to manage the delivery of the liquid from the tank according to an amount of liquid consumption per rotation of the mop (Fig. 2, [0100], [0195]-[0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank according to an amount of liquid consumption per rotation of the mop, as taught by Jung. Such modification allows the robot to supply additional liquid when the liquid consumption of the mop falls below a predetermined value. 

8.	Claims 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as modified by Jiang, in view of Jung and Dooley et al. (US 2016/0242613 A1), and further in view of Bong (EP 3138458 A1).
a.	Regarding claim 6 and similarly cited claims 8 and 16, Jang further teaches: wherein the mop includes a first mop and a second mop configured to contact and wipe the floor ([0036], “The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41a and 41b wipes the floor while rotating clockwise or counterclockwise. The pair of spin mops 41a and 41b may include a left spin mop 41a and a right spin mop 41b.”), 
wherein the robot cleaner is configured to move by rotation of the first mop and the second mop ([0044], “In the cleaner 1, the body 30 may be movable by the rotation of the pair of spin mops 41a and 41b without a separate driving wheel.”), 
wherein the controller is further to manage the delivery of the liquid from the tank based on a liquid injection amount per unit time of the pump ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”). 
Jang does not specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance, an amount of liquid consumption per moving distance of the robot cleaner, and an amount of the liquid stored in the tank.
However, Jiang teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an amount of the liquid stored in the tank ([0100], “During work of the cleaning device, the control system 4 may transmit at least one water pump 28 control signal to the water pump 28 according to real-time liquid level data in the liquid dispensing container 25 to start or stop operation of the water pump 28, or to control discharging speed of liquid. For example, when real-time liquid level data in the liquid dispensing container 25 decreases to a predetermined threshold value, the control system 4 can transmit a water pump decelerating instruction controlling the water pump 28 to slow down water pumping speed. When real-time liquid level data in the liquid dispensing container 25 decreases to the lowest point, or, when the control system 4 transmits a robot body stopping instruction, the control system 4 can transmit a water pump stopping instruction controlling the water pump 28 to stop operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank according to an amount of the liquid stored in the tank, as taught by Jiang. Such modification prevents the robot cleaner from continuing to perform the cleaning operation and allows it to refill the tank with liquid. 
Jiang fails to specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance and an amount of liquid consumption per moving distance of the robot cleaner.
	However, Jung teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an amount of liquid consumption per moving distance of the robot cleaner (see at least [0100], [0195]-[0199] and [0235] discloses measuring an amount of water consumed by the pad 163b periodically or in real time during traveling – One of ordinary skill in the art would have recognized periodic measurement of an amount of liquid consumption is an indication of an amount of liquid consumption for a certain distance between every period of measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank based on an amount of liquid consumption per moving distance of the robot cleaner, as taught by Jung. Such modification allows the robot to supply additional liquid when the liquid consumption of the mop falls below a predetermined value. 
Jung fails to specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance.
However, in the same field of endeavor, Dooley teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an expected moving distance ([0131], “the first volumetric flow rate is set by spraying about 1 mL of fluid every 1.5 feet initially for a period of time such as 1-3 minutes, and the second volumetric flow rate is set by spraying every 3 feet, wherein each spray of fluid is less than 1 mL of volume.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Jung, to manage the delivery of the liquid from the tank based on an expected moving distance, as taught by Dooley. Such modification allows the robot to efficiently dispense an appropriate amount of liquid in a controlled and optimized way. 
Dooley does not specifically teach the expected moving distance is determined according to the state of the battery.
However, in the same field of endeavor, Bong teaches wherein the controller is further to manage the delivery of the liquid from the tank ([0046], “An amount of supplied water may be controlled by a function of the water supplying unit 190 itself or be physically controlled by the control unit 110.”) and the expected moving distance ([0071], “The depth level may indicate the number of times of repeated performance of the traveling patterns, and kinds of traveling patterns may be different from each other per the number of times of repeated performance.”) is determined according to the state of the battery ([0074], “the control unit 110 may decide whether or not the deep cleaning is required on the basis of battery information. For example, the control unit 110 may compare a time required for the primary traveling and a battery consumption time with each other to decide whether or not the deep cleaning is required, predict battery consumption depending on the repeated traveling, and appropriately determine the depth level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Jung, to determine the expected moving distance according to a state of the battery, as taught by Bong. Such modification provides a controlled and optimized delivery of cleaning liquid so that the robot does not run out of the cleaning liquid before the battery dies. 

b.	Regarding claim 17 and similarly cited claim 8, Jang further teaches: wherein the mop includes a first mop and a second mop configured to contact and wipe the floor ([0036], “The mop module 40 may include a pair of spin mops 41a and 41b. The pair of spin mops 41a and 41b wipes the floor while rotating clockwise or counterclockwise. The pair of spin mops 41a and 41b may include a left spin mop 41a and a right spin mop 41b.”), 
wherein the robot cleaner includes a pump configured to supply the liquid in the tank to the mop (Figs. 13, 16, and 17, [0111], “The water supply module 80 may include a pump 85 which applies pressure to move the water W in the water tank 81 to the mop module 40.”), 
wherein the robot cleaner is configured to move by rotation of the first mop and the second mop ([0044], “In the cleaner 1, the body 30 may be movable by the rotation of the pair of spin mops 41a and 41b without a separate driving wheel.”), 
wherein the controller is further to manage the delivery of the liquid from the tank based on a liquid injection amount per unit time of the pump ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”). 
Jang does not specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance, an amount of liquid consumption per moving distance of the robot cleaner, and an amount of the liquid stored in the tank.
However, Jiang teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an amount of the liquid stored in the tank ([0100], “During work of the cleaning device, the control system 4 may transmit at least one water pump 28 control signal to the water pump 28 according to real-time liquid level data in the liquid dispensing container 25 to start or stop operation of the water pump 28, or to control discharging speed of liquid. For example, when real-time liquid level data in the liquid dispensing container 25 decreases to a predetermined threshold value, the control system 4 can transmit a water pump decelerating instruction controlling the water pump 28 to slow down water pumping speed. When real-time liquid level data in the liquid dispensing container 25 decreases to the lowest point, or, when the control system 4 transmits a robot body stopping instruction, the control system 4 can transmit a water pump stopping instruction controlling the water pump 28 to stop operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank according to an amount of the liquid stored in the tank, as taught by Jiang. Such modification prevents the robot cleaner from continuing to perform the cleaning operation and allows it to refill the tank with liquid. 
Jiang fails to specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance and an amount of liquid consumption per moving distance of the robot cleaner.
	However, Jung teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an amount of liquid consumption per moving distance of the robot cleaner (see at least [0100], [0195]-[0199] and [0235] discloses measuring an amount of water consumed by the pad 163b periodically or in real time during traveling – One of ordinary skill in the art would have recognized periodic measurement of an amount of liquid consumption is an indication of an amount of liquid consumption for a certain distance between every period of measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to manage the delivery of the liquid from the tank based on an amount of liquid consumption per moving distance of the robot cleaner, as taught by Jung. Such modification allows the robot to supply additional liquid when the liquid consumption of the mop falls below a predetermined value. 
Jung fails to specifically teach wherein the controller determines an expected moving distance for the robot cleaner according to the state of the battery, and wherein the controller is further to manage the delivery of the liquid from the tank based on the expected moving distance.
However, in the same field of endeavor, Dooley teaches wherein the controller is further to manage the delivery of the liquid from the tank based on an expected moving distance ([0131], “the first volumetric flow rate is set by spraying about 1 mL of fluid every 1.5 feet initially for a period of time such as 1-3 minutes, and the second volumetric flow rate is set by spraying every 3 feet, wherein each spray of fluid is less than 1 mL of volume.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Jung, to manage the delivery of the liquid from the tank based on an expected moving distance, as taught by Dooley. Such modification allows the robot to efficiently dispense an appropriate amount of liquid in a controlled and optimized way. 
Dooley does not specifically teach the expected moving distance is determined according to the state of the battery.
However, in the same field of endeavor, Bong teaches wherein the controller is further to manage the delivery of the liquid from the tank ([0046], “An amount of supplied water may be controlled by a function of the water supplying unit 190 itself or be physically controlled by the control unit 110.”) and the expected moving distance ([0071], “The depth level may indicate the number of times of repeated performance of the traveling patterns, and kinds of traveling patterns may be different from each other per the number of times of repeated performance.”) is determined according to the state of the battery ([0074], “the control unit 110 may decide whether or not the deep cleaning is required on the basis of battery information. For example, the control unit 110 may compare a time required for the primary traveling and a battery consumption time with each other to decide whether or not the deep cleaning is required, predict battery consumption depending on the repeated traveling, and appropriately determine the depth level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Jung, to determine the expected moving distance according to a state of the battery, as taught by Bong. Such modification provides a controlled and optimized delivery of cleaning liquid so that the robot does not run out of the cleaning liquid before the battery dies.
9.	Claims 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as modified by Jiang, in view of Dooley and Bong. 
a.	Regarding claim 9 and similarly cited claim 18, Jang further teaches wherein the controller is further configured to manage the delivery of the liquid according to a supply amount per unit time of the liquid ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”).
	Neither Jang nor Jiang fails to specifically teach wherein the controller is further configured to derive an expected use time of the battery, and manage the delivery of the liquid according to the expected use time. 
	However, Bong teaches wherein the controller is further configured to derive an expected use time of the battery ([0074], “For example, the control unit 110 may compare a time required for the primary traveling and a battery consumption time with each other to decide whether or not the deep cleaning is required, predict battery consumption depending on the repeated traveling”) and manage the delivery of the liquid ([0046], “An amount of supplied water may be controlled by a function of the water supplying unit 190 itself or be physically controlled by the control unit 110.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to determine an expected use time of the battery, as taught by Bong. Such modification allows the robot to determine whether deep cleaning is operable.
	Bong does not explicitly teach wherein the controller is configured to manage the delivery of the liquid according to the expected use time. 
	However, in the same field of endeavor, Dooley teaches wherein the controller is configured to manage the delivery of the liquid according to the expected use time ([0131], “the first volumetric flow rate is set by spraying about 1 mL of fluid every 1.5 feet initially for a period of time such as 1-3 minutes, and the second volumetric flow rate is set by spraying every 3 feet, wherein each spray of fluid is less than 1 mL of volume.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Bong, to manage the delivery of the liquid from the tank according to the expected use time, as taught by Dooley. Such modification allows the robot to efficiently dispense an appropriate amount of liquid in a controlled and optimized way. 

b.	Regarding claim 20, Jang further teaches wherein the robot cleaner includes a pump configured to supply the liquid from the tank to the mop (Figs. 13, 16, and 17, [0111], “The water supply module 80 may include a pump 85 which applies pressure to move the water W in the water tank 81 to the mop module 40.”), 
wherein the method is further comprises:
identifying a liquid supply amount per unit time associated with the pump ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”), 
wherein the supply of the liquid from the tank to the mop is adjusted based on the liquid supply amount per unit time ([0066], “The controller Co may control a pump 85 to adjust the amount of water to be supplied to the mop module 40. By the control of the pump 85, the amount of water supplied to the mop module 40 per hour may be changed.”).
	Neither Jang nor Jiang fails to specifically teach determining an expected use time of the battery, wherein the supplying of the liquid from the tank to the mop is adjusted based on the expected use time.
	However, Bong teaches determining an expected use time of the battery ([0074], “For example, the control unit 110 may compare a time required for the primary traveling and a battery consumption time with each other to decide whether or not the deep cleaning is required, predict battery consumption depending on the repeated traveling”) and adjusting the supplying of the liquid ([0046], “An amount of supplied water may be controlled by a function of the water supplying unit 190 itself or be physically controlled by the control unit 110.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang, to determine an expected use time of the battery, as taught by Bong. Such modification allows the robot to determine whether deep cleaning is operable.
	Bong does not explicitly teach wherein the supplying of the liquid from the tank to the mop is adjusted based on the expected use time.
	However, in the same field of endeavor, Dooley teaches wherein the supplying of the liquid from the tank to the mop is adjusted based on the expected use time ([0131], “the first volumetric flow rate is set by spraying about 1 mL of fluid every 1.5 feet initially for a period of time such as 1-3 minutes, and the second volumetric flow rate is set by spraying every 3 feet, wherein each spray of fluid is less than 1 mL of volume.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jang, as modified by Jiang and Bong, to manage the delivery of the liquid from the tank according to the expected use time, as taught by Dooley. Such modification allows the robot to efficiently dispense an appropriate amount of liquid in a controlled and optimized way. 

Allowable Subject Matter
10.	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Sheikh et al. (US 2016/0309973 A1) discloses a cleaning robot for cleaning along a predefined path. Parameters of the cleaning robot, including a flow rate of a cleaning fluid, can be adjusted to reduce an amount of electric power to operate the robot, which in turn can increase an amount of time the battery can provide electric power. 
	Pogodin (US 2006/0293788 A1) discloses a robotic floor care appliance configured to exchange information with remote network entities. The robotic floor care appliance is configured to monitor amount of remaining and/or used cleaning fluid and a status of a battery, including remaining power and remaining battery life. 
	He et al. (US 2019/0278269 A1) discloses a self-moving gardening robot for performing multiple tasks, including a water spraying task. The self-moving gardening robot detects a residual water amount stored in the robot and replenishes water if the residual water amount is insufficient, and subsequently travels to a working area to perform the water spraying work. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664